Citation Nr: 1519673	
Decision Date: 05/07/15    Archive Date: 05/19/15

DOCKET NO.  13-19 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for hearing loss of the right ear.

2. Entitlement to service connection for a right heel disability.

3. Entitlement to service connection for a skin disorder of the head.

4. Entitlement to service connection for tension headaches.

5. Entitlement to service connection for a lumbar spine disability.

6. Entitlement to service connection for a right leg disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from May 1977 to May 1981.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The issues of entitlement to service connection for disabilities of the lumbar spine and right leg are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran has not been diagnosed with right ear hearing loss for VA purposes at any point during the appeal period.

2. The Veteran has not been diagnosed with a chronic disability of the right heel at any point during the appeal period.

3. The Veteran has not been diagnosed with a chronic skin disorder of the head at any point during the appeal period.

4. Tension headaches were not manifested in active service; any current chronic headaches are not otherwise etiologically related to such service.




CONCLUSIONS OF LAW

1. Right ear hearing loss was not incurred in or aggravated by active duty service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309(a), 3.385 (2014).

2. A chronic right heel disability was not incurred in or aggravated by active duty service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2014).

3. A chronic skin disorder of the head was not incurred in or aggravated by active duty service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2014).

4. Tension headaches were not incurred in or aggravated by active duty service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA's duty to notify has been satisfied through a number of notice letters sent to the Veteran throughout the course of the appeal that fully addressed all notice elements.  These letters informed the Veteran of the evidence required to substantiate his claims, and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was requested to submit any evidence in his possession and has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.

In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014).

Service treatment records are associated with claims file.  In his application for benefits, the Veteran indicated that he has not received treatment at a VA facility.  Despite requests to do so, he has not identified any other medical records that should be obtained prior to appellate consideration.  VA's duty to further assist the Veteran in locating additional records has been satisfied.  The Veteran has been afforded VA examinations in conjunction with his claims for service connection for right ear hearing loss and tension headaches.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2014); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  These VA examinations are adequate for the purposes of determining service connection, as they involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provide an adequate rationale for the diagnoses and opinions rendered.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

A VA examination was not provided in conjunction with the Veteran's service connection claims for right heel and skin disorders, and the Board notes that the evidence of record does not warrant one.  See 38 C.F.R. § 3.159(c)(4).  VA has a duty to provide a VA examination when the record lacks evidence to decide the veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In the present case, there is nothing in the record, other than the Veteran's own lay statements, that he suffers from such disabilities.  As he is not competent to independently provide evidence of a diagnosis or etiology of a condition, the record is silent for a current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (2009); see also Waters v. Shinseki, 601 F.3d 1274, 1279 (Fed. Cir. 2010) (the Veteran's conclusory lay statement is insufficient to trigger VA's duty to provide an examination with an opinion).  The elements of McLendon have not been satisfied; therefore, VA is not required to provide the Veteran with a VA examination in conjunction with these claims.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Right Ear Hearing Loss

The Veteran seeks service connection for right ear hearing loss due to in-service acoustic trauma.  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).

The Veteran was provided a VA audiological examination in October 2011.  Pure tone thresholds, in decibels, were recorded as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT EAR
10
10
15
15
20

Speech audiometry utilizing the Maryland CNC word list revealed speech recognition ability of 96 percent in the right ear.

The report of the October 2011 VA examination clearly shows the Veteran does not suffer from hearing loss of the right ear for VA purposes.  See 38 C.F.R. § 3.385.  There is no competent medical evidence indicating the Veteran has been diagnosed with hearing loss for VA purposes at any point during the pendency of the current appeal.

The Board acknowledges that the Veteran himself has claimed that he suffers from right ear hearing loss as a result of his active service.  However, while the Veteran is competent to report (1) symptoms observable to a layperson, e.g., exposure to loud noises or decreased hearing ability; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, he is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson, 581 F.3d 1313.  Consequently, the Veteran's lay assertions of medical diagnosis or etiology alone cannot constitute evidence upon which to grant the claim for service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).

A key element for any grant of service connection is a finding of a current disability.  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The risk factor of in-service acoustic trauma is not germane in the absence of any resulting disability.

The preponderance of the evidence is against the claim of service connection for right ear hearing loss; there is no doubt to be resolved.  Service connection for right ear hearing loss is not warranted.

Right Heel and Skin Disorders

The Veteran also asserts service connection for a right heel disability and a chronic skin disorder affecting his head as directly related to his period of active service.  Initially, the Board notes that the Veteran has not provided any details regarding his claimed heel disability.  With regards to the claimed skin disorder, the Veteran has stated that he develops a rash on his head two to three times per year.

The Veteran has not provided competent evidence that he has been diagnosed with a chronic disability of the right heel or a chronic skin disorder affecting the head at any point during the appeal period.  As noted above, the Veteran has not identified any medical treatment records that could potentially provide evidence of such a diagnosis.

To prevail on the issue of service connection, there must be competent medical evidence of a current disability at some point during the pendency of the claim.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer, 3 Vet. App. 223 (1992) (in the absence of proof of a present disability, there can be no valid claim for service connection as Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability).  

There being no objective evidence of a chronic right heel disability or a skin disorder affecting the head, the Board finds the preponderance of the evidence is against these claims of service connection.  As such, the benefit of the doubt rule does not apply, and the claims must be denied.  See 38 U.S.C.A. § 5107 (West 2014).

Tension Headaches

The Veteran maintains that he currently suffers from a headache disability as a direct result of his active service.  Specifically, he asserts that he suffered a concussion in service and has suffered from chronic headaches since.  

While the evidence reveals that the Veteran currently suffers from chronic tension headaches, the competent, probative evidence of record does not etiologically link the Veteran's current disability to his service or any incident therein.  Service treatment records indicate the Veteran fell and hit the back of his head in July 1979.  Records indicate his pupils were equal and reactive to light, and the Veteran was alert and reactive.  There is no indication that the Veteran suffered from a chronic disability resulting from this injury.  In this regard, there is no record of any follow-up treatment, and a February 1981 Report of Medical Examination, completed upon the Veteran's separation from active service, indicates a normal head and neurologic clinical evaluation.

The Veteran asserts that he has suffered from headaches since the in-service injury.  However, there is no evidence of record that he sought treatment for or was diagnosed with a chronic headache disability until an October 2011 VA examination, a period of over 30 years following service separation.  The Board may, and will, consider in its assessment of a service connection the passage of a lengthy period of time wherein the Veteran has not complained of the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc).

The Veteran was afforded a VA examination in October 2011, during which the examiner noted the Veteran's in-service head injury.  After reviewing the Veteran's service treatment records and claims folder, and physically examining the Veteran, the VA examiner stated that the Veteran's current headaches are not related to his in-service injury in 1979.  In this regard, the VA examiner noted that there was no complaint of headaches at the time of the injury, in the service records after the injury, or on the separation physical in 1981.

In considering the negative opinion contained in the October 2011 VA examination report, the Board recognizes that the examiner's rationale is contradicted by the Veteran's own reports regarding in-service symptomatology as well as a continuity of symptomatology since service separation.  In this regard, the Veteran has stated that he has suffered from headaches since the injury.  See, e.g., December 2010 statement.  It is the Board's principal responsibility to assess the credibility, and therefore the probative value of proffered evidence of record in its whole.  See Owens v. Brown, 7 Vet. App. 429, 433.  In determining whether statements and evidence submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  See Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).

At critical issue in the instant case is the Veteran's credibility regarding his statements regarding in-service headaches and a continuity of symptomatology since.  In its review of the record, the Board is mindful of inconsistencies between the Veteran's statements and the evidence of record.  For instance, as noted above, the Veteran did not complain of headaches at any time following his head injury.  Furthermore, the Veteran himself affirmatively denied a prior history of a head injury or frequent or severe headaches at service discharge.  See February 1981 Report of Medical History.  This evidence is not consistent with the Veteran's current reports that he suffered from consistent headaches for a prolonged period prior to service separation.

As a fact-finding matter, the Board finds serious questions about the consistency, timing and accuracy of the Veteran's account to raise serious credibility issues with his statements and assertions regarding in-service symptomatology and a continuity of symptomatology since.  The Board finds it reasonable to believe the Veteran would have complained of a prior head injury and recurrent headaches at service discharge.  Because of the inconsistent, contradictory nature of the Veteran's statements and the evidence of record, the Board finds that they are not credible with respect to the onset and continuity of symptomatology regarding his headache disability.  Accordingly, the Board finds that there is no credible evidence to support a finding that the Veteran suffered from recurrent headaches in service; therefore, the Board assigns more probative value to the October 2011 VA examination report.

In sum, the Board finds that there is no evidence of a chronic headache disability in service.  The threshold question therefore is whether there is sufficient medical evidence to establish an etiological link between the Veteran's current tension headaches and his period of active service.  The preponderance of the evidence is against this aspect of the Veteran's claim.  The Veteran has produced no competent evidence or medical opinion in support of his claim, and the length of time between his active service and current treatment, in addition to a negative VA etiological opinion, weighs against granting the Veteran's claim.

The Board acknowledges that the Veteran himself has claimed that he suffers from a headache disability as directly related to his active service.  However, while the Veteran is competent to report (1) symptoms observable to a layperson, e.g., pain; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, he is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson, 581 F.3d 1313.  Consequently, the Veteran's lay assertions of medical diagnosis or etiology cannot constitute evidence upon which to grant the claim for service connection.  Latham, 7 Vet. App. at 365.

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for tension headaches, and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2002).


ORDER

Service connection for right ear hearing loss is denied.

Service connection for a right heel disability is denied.

Service connection for a skin disorder of the head is denied.

Service connection for tension headaches is denied.


REMAND

The Veteran asserts entitlement to service connection for lumbar spine and right leg disabilities as due to an in-service back injury.  In support of his claim, he has submitted buddy statements which note the Veteran injured his back in service and has suffered from back pain since.  In light of such evidence, the Veteran should be provided a VA examination to determine if he suffers from disabilities of the lumbar spine and/or right leg and, if so, whether such disabilities are etiologically related to his active service.


Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for the appropriate VA examination(s) to address the nature and etiology of any lumbar spine and right leg disabilities.  The entire claims file must be provided to the examiner for review, and the examination report should reflect that such a review was accomplished.  Any clinically indicated tests and studies should be performed.  Following a review of the claims file and examination of the Veteran, the examiner is requested to address the following:

a. State whether the Veteran currently suffers from a clinically diagnosed lumbar spine and/or right leg disability.  If so, identify the appropriate diagnosis.

b. For each disability diagnosed above, opine whether it is at least as likely as not (probability of at least 50 percent) that such disability is etiologically related to (had its onset in or was otherwise caused or aggravated by) the Veteran's active service.  

A complete rationale must be provided for all opinions expressed.

2. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


